UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-50299
                           Summary Calendar
                          __________________



     GLYNDA S. COYLE,

                                         Plaintiff-Appellant,

                                versus

     SECRETARY OF THE AIR FORCE,
     Department of the Air Force,

                                         Defendant-Appellee.

            ______________________________________________

         Appeal from the United States District Court for the
                       Western District of Texas
                             (CA-SA-94-376)
            ______________________________________________


                             May 21, 1996

Before    SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Glynda S. Coyle, proceeding pro se and in forma pauperis

(IFP), filed a gender discrimination suit pursuant to 42 U.S.C. §

2000e et seq., against the Air Force in connection with her civil

service employment.     The magistrate judge conducted a bench trial

and determined that Coyle failed to show any discriminatory or

retaliatory acts.    Coyle then moved for a transcript at government


*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
expense.   The district court found that she failed to present a

substantial question for review and therefore denied the motion.

     On appeal, this Court revoked her IFP status and denied her

request for a transcript at government expense, concluding that her

financial affidavit reflected that she had the resources to afford

the costs of her appeal without undue hardship.

     Coyle argues that the magistrate judge's factual findings are

clearly erroneous. However, Coyle has not provided this Court with

a transcript of the trial in accordance with Rule 10(b)(2) of the

Federal Rules of Appellate Procedure.   Consequently, we are unable

to determine whether the findings are clearly erroneous.       See

Marshall v. Neptune Maritime, Inc., 838 F.2d 737, 739 (5th Cir.

1987); Archie v. Christian, 812 F.2d 250, 252 (5th Cir. 1987).

Additionally, to support her argument that the magistrate judge

erred, she refers to her trial notes, which she has included in the

record excerpts.   Those notes are not contained in the record on

appeal, and therefore, we are barred from considering them. Galvin

v. Occupational Safety & Health Administration, 860 F.2d 181, 185

(5th Cir. 1988).

     Coyle also argues that certain Equal Employment Opportunity

(EEO) or military regulations were violated.    In his memorandum,

the magistrate judge stated that Coyle failed to identify the

specific regulations.   Moreover, the violations alleged would not

establish that the magistrate judge clearly erred in concluding

that there was "nothing to indicate that any actions taken were

motivated by any discriminatory intent or in retaliation for

plaintiff's EEO activity."

                                 2
Accordingly, the district court's judgment is AFFIRMED.




                           3